Matter of Arriaga v Capra (2017 NY Slip Op 06695)





Matter of Arriaga v Capra


2017 NY Slip Op 06695


Decided on September 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2017

524233

[*1]In the Matter of ANTHONY ARRIAGA, Petitioner,
vMICHAEL CAPRA, as Superintendent of Sing Sing Correctional Facility, Respondent.

Calendar Date: August 7, 2017

Before: Peters, P.J., Egan Jr., Clark, Mulvey and Pritzker, JJ.


Anthony Arriaga, Ossining, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In view of this, petitioner has been granted all the relief to which he is entitled and the petition must be dismissed as moot
(see Matter of Slide v Russo, 151 AD3d 1518, 1518 [2017]; Matter of Tolliver v Fischer, 140 AD3d 1507, 1508 [2016]).
Peters, P.J., Egan Jr., Clark, Mulvey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.